DETAILED ACTION
 
 
1.         This Final Office action is in reply to the Applicant amendment filed on 14 October 2021.
2.         Claims 1-12 have been amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.         Claims 1-12 are currently pending and have been examined.  

Response to Amendment

In the previous office action, Claims 1-12 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea). Applicants have not amended Claims 1-12 to provide statutory support and the rejection is maintained.
In the previous office action, Claims 1-12 were interpreted to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph in combination with Claims 1-12 were rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention. Applicants have amended Claims 1-12 and these rejections are withdrawn.  In addition, Claims 1-12 were also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as additionally being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1-12 recited the various vague, indefinite and descriptive phrase limitations:  “capability; equal to or higher than; skilled; sufficiency”.  Due to some clarification, sentence wording, and amendments, the be withdrawn.  However these phrase limitations will still be considered non-functional and descriptive and broadly interpreted as reasonably possible with regard to the below applied prior art.


Response to Arguments

Applicants’ arguments 14 October 2021 filed have been fully considered but they are not persuasive.  In the remarks regarding the 35 USC § 101 rejection for Claims 1-12, Applicants argue that:  (1) the claims are not directed to an abstract idea, and even if they were, they would amount to significantly more than the abstract idea.  Examiner respectfully disagrees.  Still commensurate to the 2019 revised patent subject matter eligibility guidance (2019 PEG) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”), the Examiner maintains the rejection under 35 U.S.C. 101 in the below rejection with further explanation.
Applicant submits that:  (2) Wartel (US 2015/0269512) does not teach or suggest in amended Claims 1-3 and 8-12 and in view of Bresciani (US 2005/0123891) for amended Claims 4-7 [see Remarks pages 10-11].  With regard to argument (2), the Examiner respectfully disagrees.  Applicants submit that these references do not teach most of the amended claim limitations in the independent claims but does not specifically recite how or why the references do not teach the limitations.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which are maintained.  See below additional citations for the claim limitations.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  The Examiner has a duty and responsibility to the public and to Applicant to interpret the claims as broadly as reasonably possible during prosecution. In re Prater, 415 F.2d 1 393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Claims 1-12 are focused to system claims that are now statutory categories.  As currently recited the claims pass Step 1of the analysis.

Step 2A:  Prong One: Claims 1-12 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:
“acquire a working time required for work in each of the plurality of steps of the manufacturing process using the plurality of different machines for each of the production lines as a step-specific work performances; 
store a reference working time set for each of the plurality of steps of the manufacturing process using the plurality of different machines for each of the production lines as an evaluation reference when evaluating the work performance; 
calculate a working capability of each of the plurality of steps of the manufacturing process using the plurality of different machines for each of the production lines based on the step-specific work performance and the reference working times; 
calculate an achievement degree of the working times with respect to the reference working time for each of the plurality of steps of the manufacturing process using the plurality of different machines for each of the production lines based on the step-specific work performances and the reference working time; 
calculate a stability degree of the working times with respect to the reference working time for each of the plurality of steps of the manufacturing process using the plurality of different machines for each of the production lines based on the step-specific work performances and the reference working time; 
calculate the organization capability based on the achievement degree and the stability degree, wherein the stability degree is a variance of the working times” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: Certain methods of organizing human activity –marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea. 
	Prong Two:  Claims 1-12: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally “evaluate an organization capability when an organization including a plurality of workers, which manufactures various products, each of the products being manufactured using a production line through a plurality of steps of a manufacturing process using a plurality of different machines, each of the plurality of steps corresponding to a different one of the plurality of different machines.  Nothing in the claim elements precludes the steps from practically being performed as Certain methods of organizing human activity –marketing or sales activities or behaviors; managing personal behavior or relationships or interactions between people (including social activities and following rules or instructions); Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicants’ published Specification ¶’s 8-16) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. However, the claims do not contain computer components that support the claim limitations. Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea and furthermore do not amount to any improvement to a computer or any other technology, and thus are ineligible.
Step 2B: Claims 1-12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  The claims do not contain computer components that support the claim limitations. Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.
§2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of a mechanism used for accomplishing the result.  Accordingly, Claims 1-12 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.

 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wartel (US 2015/0269512).


With regard to Claims 1, 3, 12, Wartel teaches an organization capability evaluation (accountability; whose work is to be evaluated) system configured to evaluate an organization (organization; enterprise; productivity system) capability of an organization including a plurality of workers, which (worker; full or part-time employee; contractor; participant) manufactures various products, each of the products being manufactured using a production line (product; providing a product or service to individuals or other enterprises) through a plurality of steps of a manufacturing process using a plurality of different machines, each of the plurality of steps corresponding to a different one of the plurality of different machines (productivity data process 200 starts at 202 in order to appraise and reward participants in a selected manufacturing process, and more particularly participant in a specific step in the selected process. At Step 204, a supervisor, or someone working on behalf of a supervisor, identifies a performance measures or criteria applicable to the process, step or employee being appraised and important to the supervisor in assessing productivity. For example, for an assembly line employee implementing steps in a production process, the supervisor may identify measurements of cycle times, rejected parts, and absenteeism among the performance criteria of importance and may assign them weights of, for example, 3, 5 and 1, respectively. Some performance measures may be shared by all process participants on a team, some may be common to multiple team members but may be calculated separately for each member, and some may be uniquely applicable to only certain team members; includes the people and groups of people and machines that participate directly or indirectly in performing processes within the enterprise, as well as tools used by these participants), comprising: a processor programmed to (productivity system) (see at least paragraphs 43-54, 64-69, FIG. 4): 

acquire a working time required for work in each of the plurality of steps of the manufacturing process for each of the production lines as a step-specific work performance (Performance criteria are mathematically processed with assigned weights for a preset period, such as by summing the products of measurement of criteria with their weights, to create a periodic single numerical assessment of overall performance of 

store a reference working time set for each of the plurality of steps of the manufacturing process using the plurality of different machines for each of the production lines as an evaluation reference when evaluating the step-specific work performance (Performance of workers is compared to determine distribution of periodic rewards, such as cash bonuses, and, in the best mode, the value of such reward; enables the workers to monitor their own performance relative to guidelines and tasks preset by management, said performance being compared with other workers within the organization having similar responsibilities; any participant whose work is to be evaluated; Examples of these independent tools may be electronic measurement devices, phone systems which automatically track telephone calls, and factory machinery which tracks operations and/or controls line speed. Responsibility for implementation of steps in enterprise process advances sequentially from upstream employees 130 to Production 140 as shown at 136 and then to downstream employees 150 as shown at 146) (see at least the paragraphs 10, 54, 76-78, Abstract); 

calculate a working capability of each of the plurality of steps of the manufacturing process using the plurality of different machines for each of the production lines based on the step-specific work performance and the reference working time (At various points in time along projects or processes, there are experts who may set standards, take measurements against standards, audit compliance with standards and/or accept or reject the work performed or output of a participant.  These experts include legal, regulatory, compliance or quality departments of the enterprise employing 

store the working capability of each of the plurality of steps of the manufacturing process using the plurality of different machines for each of the production lines as a step-specific working capability (data representing performance against the criteria is collected and/or entered and saved over a selected period of time, such as over a pay period of the participants; cycle time measurements; Productivity Score; Examples of these independent tools may be electronic measurement devices, phone systems which automatically track telephone calls, and factory machinery which tracks operations and/or controls line speed. Responsibility for implementation of steps in enterprise process advances sequentially from upstream employees 130 to Production 140 as shown at 136 and then to downstream employees 150 as shown at 146)) (see at least paragraphs 58, 69-78); 

calculate an achievement degree of the working times with respect to the reference working time for each of the plurality of steps of the manufacturing process using the plurality of different machines for each of the production lines based on the plurality of step-specific work performances and the reference working time (data representing performance against the criteria is collected and/or entered and saved over a selected period of time, such as over a pay period of the participants; cycle time measurements; Productivity Score) (see at least paragraphs 69-73, 78); 

calculate a stability degree of the working times with respect to the reference working time for each of the plurality of steps of the manufacturing process using the plurality of different machines for each of the production lines based on the step-specific work performances and the reference working time (scoring system for quantifying the criteria is identified or selected from a preprogrammed set of choices.  At step 308, a weight is assigned to each selected criteria for each employee or group of employees.  At step 310, a mechanism for capturing and storing individual measures is selected or created, such as data keyed in by an identified employee or third party, or data is pulled from a tool or database used by or available to the enterprise using process 300; quantitative data derived from subjective observation of stakeholders, such as upstream or downstream employees, experts or customers, is entered and stored as additional productivity measures.  It should be noted that some productivity measures may reflect data from more than one bonus period, such as a moving average, recent maximum, recent minimum of data from several months) (see at least paragraphs 76-79); 

calculate the organization capability based on the achievement degree and the stability degree, wherein the stability degree is a variance of the working times (the steps of gathering data, processing data, and distributing information repeat, as frequently as preferred until the end of the reward period.  For example, the monitors receiving reports at step 372 may be updated hourly, while external databases may be updated at step 370 daily and email notices provided at step 368 as warranted by performance; productivity scores and other composite data are calculated and reports are created and distributed at step 418) (see at least paragraphs 80-82).

With regard to Claim 2, Wartel teaches wherein the processor is programmed to calculate a step-specific organization capability based on the step-specific working capabilities, calculate a product-specific organization capability for each of the products based on the step-specific working capabilities, or calculate a line-specific organization capability for each of the production line based on the step-specific working capabilities (see at least paragraphs 48, 54, 69).

With regard to Claim 8, Wartel teaches: wherein the processor is programmed to calculate a step-specific working capability of each of the workers belonging to the organization as a worker-specific individual capability based on the step-specific work performances and the step-specific working capabilities (see at least the paragraphs 10, 54, 76-80, Abstract).

With regard to Claim 9, Wartel teaches: 
extract a worker having a worker-specific individual capability that is equal to or higher than a predetermined level as a skilled worker (see at least paragraphs 78-80, 176-179); 
store a number of skilled workers required in each of the plurality of steps of the manufacturing process using the plurality of different machines for each of the production lines as a required number of skilled workers of each of the plurality of steps of the manufacturing process using the plurality of different machines for each of the production lines (see at least paragraphs 78-80, 176-179); 
calculate a skilled worker sufficiency rate with respect to the required number of skilled workers based on a number of extracted skilled workers and the required number of skilled workers (see at least paragraphs 78-80, 176-179).

With regard to Claim 10, Wartel teaches: acquire an inspection result of quality inspection performed on one of the products manufactured by the organization, and calculate an achievement degree or a stability degree of the inspection result for each of the plurality of steps, each of the products, or each of the production lines (see at least paragraphs 78-83).

With regard to Claim 11, Wartel teaches: cause a display to display the step-specific organization capability, the product-specific organization capability calculated by the product-specific organization capability calculation unit, or the line-specific organization capability, and the display unit to cause the display to display a transition over time of the step-specific organization capability, the product-specific organization capability, or the line-specific organization capability (see at least paragraphs 79-83, FIG’s. 11A-C, 14A-15).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wartel as indicated above for Claims 1-3 and 8-12 in view of Bresciani (US 2005/0123891).

With regard to Claim 4, Wartel teaches: step-specific working capability according to the step-specific working capabilities calculate the step-specific organization capability, the product-specific organization capability or the line-specific organization capability (see at least paragraphs 48, 54, 69);

Wartel does not specifically teach rank; based on ranks of the step-specific working capabilities ranked by the ranking unit.  Bresciani teaches rank; based on ranks of the step-specific working capabilities (rankings are normalized to provide standardized rankings, which also may be referred to herein as "crosswalks".  The predefined codes (e.g., keywords) that are generated may be used to identify common areas of measurement across courses, activities and programs, and may also be used to roll up statistics that are useful for measurement at the department, college, accrediting agency, university, state system, regional accreditation and/or federal government level.  Moreover, the normalized rankings may be used to provide statistical reports at any one of these and/or other levels that may be normalized across courses, departments, colleges, universities, states and/or regions; assess server 120) in analogous art of assessment methodologies for the purposes of:  “a numeric ranking is provided by the expert based on the expert's assessment of the relative weights of achieving, for example, exemplary, developing or beginning skills in the various categories.  These rankings may not all add up to the same number.  Accordingly, embodiments of the 

With regard to Claim 5, Wartel teaches wherein the processor is programmed to  calculate at least one of an average and a variance as the step-specific organization capability, the product-specific organization capability, or the line-specific organization capability (see at least paragraphs 48, 54, 69, 74);
Wartel does not specifically teach of the ranked step-specific working capabilities.   Bresciani teaches of the ranked step-specific working capabilities (rankings are normalized to provide standardized rankings, which also may be referred to herein as "crosswalks".  The predefined codes (e.g., keywords) that are generated may be used to identify common areas of measurement across courses, activities and programs, and may also be used to roll up statistics that are useful for measurement at the department, college, accrediting agency, university, state system, regional accreditation and/or federal government level.  Moreover, the normalized rankings may be used to provide statistical reports at any one of these and/or other levels that may be normalized across courses, departments, colleges, universities, states and/or regions; assess server 120) in analogous art of assessment methodologies for the purposes of:  “a numeric ranking is provided by the expert based on the expert's assessment of the relative weights of achieving, for example, exemplary, developing or beginning skills in the various categories.  These rankings may not all add up to the same number.  Accordingly, embodiments of the present invention allow the rankings to be normalized, so that they all can be based on a common scale” (see at least paragraphs 5, 6, 28, 29, 36-38, Abstract).


With regard to Claim 6, Wartel teaches wherein the processor is programmed to calculate the average or the variance using a number of workers belonging to the organization as the total number of samples (see at least paragraphs 48, 54, 69-74).
Wartel does not specifically teach of the ranked step-specific working capabilities.  Bresciani teaches of the ranked step-specific working capabilities (rankings are normalized to provide standardized rankings, which also may be referred to herein as "crosswalks".  The predefined codes (e.g., keywords) that are generated may be used to identify common areas of measurement across courses, activities and programs, and may also be used to roll up statistics that are useful for measurement at the department, college, accrediting agency, university, state system, regional accreditation and/or federal government level.  Moreover, the normalized rankings may be used to provide statistical reports at any one of these and/or other levels that may be normalized across courses, departments, colleges, universities, states and/or regions; assess server 120) in analogous art of assessment methodologies for the purposes of:  “a numeric ranking is provided by the expert based on the expert's assessment of the relative weights of achieving, for example, exemplary, developing or beginning skills in the various categories.  These rankings may not all add up to the same number.  Accordingly, embodiments of the present invention allow the rankings to be normalized, so that they all can be based on a common scale” (see at least paragraphs 5, 6, 28, 29, 36-38, Abstract).





With regard to Claim 7, Wartel teaches wherein the processor is programmed to calculate a average or the variance using the number of workers having the working capability of the workers belonging to the organization as a total number of samples (see at least paragraphs 48, 54, 69-74).
Wartel does not specifically teach of the ranked step-specific working capabilities.  Bresciani teaches of the ranked step-specific working capabilities (rankings are normalized to provide standardized rankings, which also may be referred to herein as "crosswalks".  The predefined codes (e.g., keywords) that are generated may be used to identify common areas of measurement across courses, activities and programs, and may also be used to roll up statistics that are useful for measurement at the department, college, accrediting agency, university, state system, regional accreditation and/or federal government level.  Moreover, the normalized rankings may be used to provide statistical reports at any one of these and/or other levels that may be normalized across courses, departments, colleges, universities, states and/or regions; assess server 120) in analogous art of assessment methodologies for the purposes of:  “a numeric ranking is provided by the expert based on the expert's assessment of the relative weights of achieving, for example, exemplary, developing or beginning skills in the various categories.  These rankings may not all add up to the same number.  Accordingly, embodiments of the present invention allow the rankings to be normalized, so that they all can be based on a common scale” (see at least paragraphs 5, 6, 28, 29, 36-38, Abstract).
For above Claims 4-7, it would have been obvious to one of ordinary skill in the art at the time of the invention to include  the systems, methods and computer program products for standardizing expert-driven assessments as taught by Bresciani in the system of Wartel, since the claimed invention is merely a combination of old elements, and in the 

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623